       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

RIKISHA S. SMITH,

                              Plaintiff,

v.                                                                  5:20-CV-0748
                                                                    (TJM/ML)
RIKITA SMITH, Mad Calendar; PRESIDENT
NIXON, Water Gates; TORRON J. BAXTER,
Water Gate; NIKKI PIDDILLA, Gas, Fuel, Water
Gate; MARINA BEWER, Water Gate;
STRAUTHER L. HOSEA; STRAUTHMEEK J.
HOSEA; JASON S. LEBRON, Water Gate, Oil,
Fuel; SADI, Oil, Fuel, Water Gate; LAVERNE
SCOTT, Mad Calendar; DORTHY SULLIVAN,
Mad Calendar; and TONYA CRAWFORD, Mad
Calendar,

                        Defendants.
_____________________________________________

APPEARANCES:                                                        OF COUNSEL:

RIKISHA S. SMITH
  Plaintiff, Pro Se
223 Otisco Street
Syracuse, New York 13204


MIROSLAV LOVRIC, United States Magistrate Judge


                       ORDER and REPORT-RECOMMENDATION

       Currently before the Court is Plaintiff Rikisha Smith’s (“Plaintiff”) Amended Complaint

(Dkt. No. 11), which was referred to me for initial review by Senior United States District Judge

Thomas J. McAvoy (Dkt. No. 17). In addition, on October 7, 2020, Plaintiff filed (1) a Notice

(Dkt. No. 23), (2) a letter motion requesting to “add more people defendant” (Dkt. No. 24), and

(3) a letter (Dkt. No. 25). For the reasons discussed below, I recommend that Plaintiff’s
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 2 of 12




Amended Complaint (Dkt. No. 11) be dismissed in its entirety without leave to amend. In

addition, (1) the Clerk of the Court is directed to strike Plaintiff’s Notice (Dkt. No. 23) and Letter

(Dkt. No. 25), and (2) Plaintiff’s Letter Motion (Dkt. No. 24) is denied.

I.     BACKGROUND

       On July 6, 2020, Plaintiff commenced this action by filing a pro se Complaint against

defendants Rikita Smith, President Nixon, Torron J. Baxter, Nikki Piddilla, Marina Bewer,

Strauther L. Hosea, Strauthmeek J. Hosea, Jason S. Lebron, Sadi, Laverne Scott, Dorthy

Sullivan, and Tonya Crawford (collectively “Defendants”). (Dkt. No. 1.) Upon the filing of the

Complaint, Plaintiff paid the statutory filing fee for this action. (Dkt. No. 1, Attach. 1.) In

addition, Plaintiff filed a motion for leave to proceed in forma pauperis (Dkt. No. 2) and a

motion for appointment of counsel (Dkt. No. 3). On August 17, 2020, Plaintiff filed a letter

request that sought a refund of the filing fee. (Dkt. No. 9.)

       On August 21, 2020, the undersigned issued an Order and Report-Recommendation that

(1) denied as moot Plaintiff’s in forma pauperis application, (2) denied Plaintiff’s application for

appointment of counsel, (3) denied Plaintiff’s motion for a refund of the filing fee, and (4)

recommended that Plaintiff’s Complaint be dismissed in its entirety with leave to amend. (Dkt.

No. 10.)

       On August 27, 2020, Plaintiff filed an Amended Complaint (Dkt. No. 11) and objections

to the Order and Report-Recommendation dated August 21, 2020 (Dkt. No. 14).

       On September 2, 2020, the Court issued an Order that (1) overruled Plaintiff’s objection,

(2) accepted and adopted the Order and Report-Recommendation of August 21, 2020, (3)

referred Plaintiff’s Amended Complaint to the undersigned for review, (4) denied Plaintiff’s

request to the extent that she sought to appeal the denial of her motion for appointment of



                                                  2
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 3 of 12




counsel, and (5) denied Plaintiff’s request to the extent that she sought to appeal the denial of her

motion for a refund of the filing fee. (Dkt. No. 17.)

       The Amended Complaint consists of five different form complaints, which purport to

assert actions arising under (1) 42 U.S.C. § 1983; (2) Title VII of the Civil Rights Act, as

amended; (3) 29 U.S.C. §§ 621-634(b), as amended, for employment discrimination based on

age; (4) the Americans with Disabilities Act; and (5) Bivens v. Six Unknown Named Agents of

the Federal Bureau of Narcotics, 403 U.S. 388 (1971). (See generally Dkt. No. 11.) In addition,

the Amended Complaint includes, inter alia, several other court instructional and notice

documents, a mostly blank application to proceed without prepaying fees or costs, a mostly blank

motion for appointment of counsel, a letter from the Syracuse City School District, and portions

of the Wikipedia page regarding the Patriot Act with highlights, interposed with handwritten

notes. (Id.) The Amended Complaint is a series of incomplete sentences that are largely

indecipherable and devoid of factual assertions. (Id.)

       For a more complete statement of Plaintiff’s claims, refer to the Amended Complaint.

(Dkt. No. 11.)

       On October 7, 2020, Plaintiff filed a Notice (Dkt. No. 23), which appears to be a printed

article from www.Syracuse.com regarding the victim in a fatal shooting from July 18, 2020. In

addition, on October 7, 2020, Plaintiff filed a Letter Motion (Dkt. No. 24) requesting to “add

more people defendant” to the case. More specifically, Plaintiff appears to request that “1 Jewels

Calendar 2 Germans calendar 3 Hispanic calendar” be added to the caption as defendants. (Id.)

Moreover, on October 7, 2020, Plaintiff filed a Letter, which states, inter alia, “1. Germans for

repeating War II American citizen 2. Jewels Rikisha S. Smith my kid 3. Hispanic medical




                                                  3
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 4 of 12




medical records to be 4. Chinese useful and I want this calendar prunish no good time 8-4 for

them Jughes Teachers Due Lawyer DA mad calendar.” (Dkt. No. 25 [errors in original].)

II.    LEGAL STANDARD FOR REVIEW OF THE COMPLAINT

       Although the court has a duty to show liberality toward pro se litigants, and must use

extreme caution in ordering sua sponte dismissal of a pro se complaint before the adverse party

or parties have been served and have had an opportunity to respond, the court still has a

responsibility to determine that a claim is not frivolous before permitting a plaintiff to proceed,

notwithstanding payment of the filing fee. Fitzgerald v. First East Seventh Street Tenants Corp.,

221 F.3d 362, 364 (2d Cir. 2000) (a district court “may dismiss a frivolous complaint sua sponte

even when the plaintiff has paid the required filing fee[.]”); see also Pflaum v. Town of

Stuyvesant, Columbia Cnty., N.Y., 11-CV-0335, 2016 WL 865296, at *1, n.2 (N.D.N.Y. Mar. 2,

2016) (Suddaby, C.J.) (finding that the Court had the power to address and dismiss additional

theories of the plaintiff’s retaliation claim sua sponte because those theories were so lacking in

arguable merit as to be frivolous). In determining whether an action is frivolous, the court must

consider whether the complaint lacks an arguable basis in law or in fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989). Dismissal of frivolous actions is appropriate to prevent abuses of

court process as well as to discourage the waste of judicial resources. Neitzke, 490 U.S. at 327;

Harkins v. Eldridge, 505 F.2d 802, 804 (8th Cir. 1974).




                                                  4
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 5 of 12




III.   ANALYSIS

       In addressing the sufficiency of a plaintiff’s complaint, the court must construe her

pleadings liberally. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008).

Having reviewed Plaintiff’s Amended Complaint with this principle in mind, I recommend that

all causes of action be dismissed.

       Plaintiff’s Amended Complaint is comprised of sixty-five pages of incoherent text. (See

generally, Dkt. No. 11.) By way of example, in the causes of action portion of Plaintiff’s

Amended Complaint that was filed on the Civil Rights Complaint pursuant to 42 U.S.C. § 1983

form, Plaintiff alleges as follows:

               FIRST CAUSE OF ACTION
               Human cloning patriots act war II (Ptsd)
               Bill in Assembly (A5863 Amendment)
               Senator Jackson bill
               Prohabits cloning

               SECOND CAUSE OF ACTION
               Human cloning patriots act war II
               (ptsd) Senator Harrison bill 114
               prohabbits cloning

               THIRD CAUSE OF ACTION
               patriots act 9/11/2001
               war III cloning A5863
               violating our rights HippA
               world going backward LGBT
               cloning doc Dr. Scott Dr. Jackson
               40 years of cloning Mr. Baker
               Cris David Putnam children
               with lead poisoning
               mad calendar

(Dkt. No. 11 at 14 [errors in original].) In the facts portion of Plaintiff’s Amended Complaint

that was filed on the Civil Complaint pursuant to Title VII of the Civil Rights Act, as amended

form, Plaintiff alleges as follows:



                                                5
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 6 of 12




               U.S. Department of Justice office of the Inspector General. (Patriot act)
               U.S. House of the Judiciary Committee Attorney General’s Office Section
               641 11R1R1 N.Y.S. Commission on Judicial Conduct 421 Montgomery St
               Snap benifits 420 Hitler Patriots act war II 421 Queen Elizabeth 422
               President Nixton 423 President James 9/11/2001 war III

(Dkt. No. 11 at 18 [errors in original].) Moreover, the causes of action portion of Plaintiff’s

Amended Complaint that was filed on the Civil Complaint pursuant to Title VII of the Civil

Rights Act, as amended form, alleges as follows:

               FIRST CAUSE OF ACTION
               cloning implantation pregnancies
               Bill A5863 Assembly Senature Jackson
               Bill 114 Cloning prohabbit bill 2015 2016
               Senator Harrison

               SECOND CAUSE OF ACTION
               HippAA rights
               Street signs presidents
               names a course voodoo
               coursivley Hypnatize
               cycle paths (ptsd) LGBT

               THIRD CAUSE OF ACTION
               HippAA rights
               Gov. Cieral Killer social security #
               www . mad calendar ceareal kills
               Gov. purging purge master
               Snap 123 Kill ceareal killers
               copy rights conron 19 Queen Elizabeth Epstein Andrew

(Dkt. No. 11 at 18-19 [errors in original].)

       As the Amended Complaint is currently drafted, the Court is unable to meaningfully

analyze, whether, and to what extent, Plaintiff has pleaded any colorable claim against

Defendants. (See generally Dkt. No. 11.) Plaintiff’s Amended Complaint places an unjustified

burden on the Court and, ultimately, on Defendants “‘to select the relevant material from a mass

of verbiage.’” Salahuddin v. Cuomo, 861 F.2d 40, 41-42 (2d Cir. 1988) (quoting 5 C. Wright &

A. Miller, Federal Practice and Procedure § 1281, at 365 (1969)).


                                                 6
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 7 of 12




        As a result, I recommend the Amended Complaint be dismissed as frivolous. See, e.g.,

Gillich v. Shields, 18-CV-0486, 2018 WL 2926299 (N.D.N.Y. Apr. 30, 2018) (Peebles, M.J.),

report and recommendation adopted by 2018 WL 2926302, at *3 (N.D.N.Y. Jun. 8, 2018)

(D'Agostino, J.); Canning v. Hofmann, 15-CV-0493, 2015 WL 6690170, at *5 (N.D.N.Y. Nov.

2, 2015) (Hurd, J.) (“Under these circumstances, having found that none of the allegations in

Plaintiff’s meandering and indecipherable Complaint raise a cognizable cause of action, the

Court concludes that the Complaint fails to state a claim upon which relief may be granted and is

subject to dismissal.”); see also Salahuddin, 861 F.2d at 42 (“Dismissal [for failure to comply

with the requirements of Rule 8 of the Federal Rules of Civil Procedure] . . . is usually reserved

for those cases in which the complaint is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.”).

IV.     OPPORTUNITY TO AMEND

        Generally, a court should not dismiss claims contained in a complaint filed by a pro se

litigant without granting leave to amend at least once “when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Branum v. Clark, 927 F.2d 698, 704-05

(2d Cir. 1991); see also Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when

justice so requires.”). An opportunity to amend is not required, however, where “the problem

with [the plaintiff's] causes of action is substantive” such that “better pleading will not cure it.”

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also Cortec Indus. Inc. v. Sum Holding

L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“Of course, where a plaintiff is unable to allege any fact

sufficient to support its claim, a complaint should be dismissed with prejudice.”). Stated

differently, “[w]here it appears that granting leave to amend is unlikely to be productive, . . . it is

not an abuse of discretion to deny leave to amend.” Ruffolo v. Oppenheimer & Co., 987 F.2d



                                                    7
       Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 8 of 12




129, 131 (2d Cir. 1993); accord, Brown v. Peters, 95-CV-1641, 1997 WL 599355, at *1

(N.D.N.Y. Sept. 22, 1997) (Pooler, J.).1

       In this case, because Plaintiff has already been afforded an opportunity to amend her

Complaint, I find that the Court need not grant Plaintiff an additional opportunity to amend. See

Hall v. Clinton Cnty., 18-CV-1405, 2020 WL 1923236, at *7 (N.D.N.Y. Apr. 21, 2020)

(Suddaby, C.J.) (dismissing without leave to amend the pro se plaintiff’s amended complaint

where the court “already afforded Plaintiff an opportunity to amend his Complaint” and the court

found that it “lacks subject-matter jurisdiction.”). Moreover, the Court notes that it afforded

Plaintiff substantial solicitude in construing the content of her complaints and in considering the

totality of all her allegations when determining the sufficiency of her complaints. As a result,

despite Plaintiff’s pro se status, the Court finds that allowing an opportunity to amend would be

futile. See Doroz v. Delorio’s Foods, Inc., 19-CV-0924, 2020 WL 529841, at *13 (N.D.N.Y.

Feb. 3, 2020) (Suddaby, C.J.) (finding that allowing an opportunity to amend would be futile

where the Court already afforded the plaintiff “substantial solicitude in construing the context”

of his submissions and the plaintiff “filed virtually identical complaints in this Court”); see also

Carrasco v. Annucci, 17-CV-0246, 2017 WL 6492010, at *2 (N.D.N.Y. Dec. 15, 2017)

(Suddaby, C.J.) (dismissing a complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) without leave to

amend “because plaintiff has already had two opportunities to amend the complaint”).




1
        See also Carris v. First Student, Inc., 132 F. Supp. 3d 321, 340-41 n.1 (N.D.N.Y. 2015)
(Suddaby, C.J.) (explaining that the standard set forth in Gomez v. USAA Fed. Sav. Bank, 171
F.3d 794, 796 (2d Cir. 1999)—that the Court should grant leave to amend “unless the court can
rule out any possibility, however unlikely it might be, that an amended complaint would be
successful in stating a claim”—is likely not an accurate recitation of the governing law after Bell
Atl. Corp. v. Twombly, 550 U.S. 544 (2007)), rev’d on other grounds, 682 F. App’x 30.

                                                  8
        Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 9 of 12




V.      PLAINTIFF’S FILINGS OF OCTOBER 7, 2020

        The Clerk of the Court is directed to strike Plaintiff’s Notice (Dkt. No. 23) and Letter

(Dkt. No. 25). It is unclear what relief, if any, Plaintiff is requesting and what the grounds are

for that relief.

        In Plaintiff’s Letter Motion, she appears to request that the following three individuals or

entities be added to the Court’s docket as defendants: (1) Jewels calendar, (2) Germans calendar,

and (3) Hispanic calendar. (Dkt. No. 24.) This request is denied.

        Plaintiff has already amended her complaint once as a matter of course pursuant to Fed.

R. Civ. P. 15(a)(1). As a result, she may amend her pleading “only with the opposing party’s

written consent or with the court’s leave.” Fed. R. Civ. P. 15(a)(2). To the extent that Plaintiff

seeks the Court’s permission to amend her complaint, she must comply with N.D.N.Y. L.R.

7.1(a)(4) and include an unsigned copy of the proposed amended pleading, which must be a

complete pleading that will supersede the pleading sought to be amended, and identify the

amendments in the proposed pleading either through the submission of a redline/strikeout

version or through other equivalent means.

        In any event, the Court finds that an amendment to add the defendants proposed in

Plaintiff’s Letter Motion (Dkt. No. 24), would be futile. “The court may deny leave to amend for

‘good reason,’ which normally involves an analysis of the four factors articulated in Forman v.

Davis, 371 U.S. 178, 182 (1962): undue delay, bad faith, futility of amendment, or undue

prejudice to the opposing party.” Shi Ming Chen v. Hunan Manor Enterprise, Inc., 437 F. Supp.

3d 361, 364 (S.D.N.Y. 2020). Plaintiff’s Letter Motion (Dkt. No. 24), much like the Amended

Complaint (Dkt. No. 11), is incomprehensible and contains a myriad of clearly frivolous

statements, which do not appear to have any connection to the alleged defendants.



                                                  9
      Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 10 of 12




       For each of these reasons, Plaintiff’s Letter Motion (Dkt. No. 24) is denied.

       Plaintiff is cautioned that continued frivolous filings may result in the imposition of

sanctions, including limitations on her ability to file without prior permission of the Court. See

Ajamian v. Nimeh, 14-CV-0320, 2014 WL 6078425, at *3 (N.D.N.Y. Nov. 13, 2014) (“[A]

federal district court may impose reasonable filing restrictions on a pro se litigant in that

particular court, pursuant to 28 U.S.C. § 1651(a) and its inherent authority to control and manage

its own docket so as to prevent abuse in its proceedings.”); see also In re Sassower, 20 F.3d 42,

44 (2d Cir. 1994) (where a pro se plaintiff has demonstrated a “clear pattern of abusing the

litigation process by filing vexatious and frivolous complaints,” a “leave to file” requirement

may be instituted by the court as an appropriate sanction).

       “The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.” Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998). The Second Circuit has

identified several factors that should be considered in determining whether to restrict a litigant’s

future access to the court:

               (1) the litigant’s history of litigation and in particular whether it entailed
               vexatious, harassing or duplicative lawsuits; (2) the litigant’s motive in
               pursuing the litigation, e.g., does the litigant have an objective good faith
               expectation of prevailing?; (3) whether the litigant is represented by
               counsel; (4) whether the litigant has caused needless expense to other
               parties or has posed an unnecessary burden on the courts and their
               personnel; and (5) whether other sanctions would be adequate to protect
               the courts and other parties.

Iwachiw v. New York State Dep’t of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005).




                                                  10
      Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 11 of 12




       While the Court is aware that Plaintiff is proceeding pro se, she has litigation

experience.2 Plaintiff’s motions and improper and procedurally deficient submissions and letters

have presented a burden on the Court. Plaintiff is cautioned that her unwarranted litigiousness is

bordering on vexatiousness. Should she continue to file meritless motions and procedurally

deficient submissions, she will be directed to show cause as to why the Court should not issue an

Order barring her from filing further motions in this matter without prior leave of the Court,

pursuant to 28 U.S.C. § 1651(a) and the Court’s inherent authority to control and manage its own

docket so as to prevent abuse in its proceedings.

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s Letter Motion (Dkt. No. 24) is DENIED; and it is further

       ORDERED that the Clerk of the Court shall STRIKE Plaintiff’s Notice (Dkt. No. 23)

and Letter (Dkt. No. 25) from the docket; and it is further

       RECOMMENDED that the Court DISMISS WITHOUT LEAVE TO REPLEAD

Plaintiff’s Amended Complaint (Dkt. No. 11).

       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within

which to file written objections to the foregoing report.3 Such objections shall be filed with the

Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

DAYS WILL PRECLUDE APPELLATE REVIEW. 28 U.S.C. § 636(b)(1) (Supp. 2013);


2
     See Smith v. Bush, 5:18-CV-1252 (LEK/ATB); Smith v. Clinton, 5:20-CV-1225
(MAD/ML).
3
         If you are proceeding pro se and served with this report, recommendation, and order by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date that the report, recommendation, and order was mailed to you to
serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                                 11
      Case 5:20-cv-00748-TJM-ML Document 26 Filed 10/09/20 Page 12 of 12




Fed. R. Civ. P. 6(a), 6(d), 72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing Small v.

Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)).

       It is hereby respectfully ORDERED that the Clerk of the Court shall file a copy of this

report and recommendation on the docket of this case and serve a copy upon the parties in

accordance with the local rules.4



                9 2020
Dated: October ___,
       Binghamton, New York




4
       The Clerk shall also provide Plaintiff with copies of all unreported decisions cited herein
in accordance with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).




                                                12
